Order unanimously affirmed, without costs. Memorandum: The cover sheet of *982petitioner’s nominating petition contains all the information prescribed by subdivision 2 of section 6-134 of the Election Law. Since the information which respondent claims was improperly omitted is not statutorily required, the motion to validate was properly granted (see Election Law, § 6-138, subd 2; cf. Matter of Engert v McNab, 60 NY2d 607). (Appeal from order of Supreme Court, Erie County, Ricotta, J. — Election Law.) Present — Hancock, Jr., J. P., Callahan, Boomer, Green and Schnepp, JJ. (Order entered Oct. 18, 1983.)